DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 2-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Former claim 1 was directed to a method of building an infusion system comprising installing first and second shielding compartments on a cart and configuring a computer for causing the system to collect a rubidium sample and perform a strontium breakthrough test on the sample. Claims 2-13 are directed to an elution system comprising a shielding compartment, a pump, an encoded information reader, and a controller. Accordingly, former claim 1 and claims 2-13 are directed to distinct inventions as the system of claims 2-13 can be used to practice another materially different process than that of the invention of former claim 1, such as reading encoded information on a component and determining if the component is suitable for use with the system.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein, “Precise 82Rb infusion system for cardiac perfusion measurement using 3D position emission tomography” Ottawa-Carleton Institute for Electrical and Computer Engineering School of Information Technology and Engineering (Electrical & Computer Engineering), February 2005, 147 pages (submitted by applicant in the IDS filed 24 May 2019) in view of U.S. Patent No. 6,519,569 (White et al.).
Regarding claim 14, Klein teaches a method of using an elution system (abstract; pg. 17-18; pg. 43-45), comprising: providing an elution system comprising a strontium-rubidium radioisotope generator having an eluant (saline eluant, strontium-rubidium radioisotope generator, Figure 2-2); determining if the elution system components including the eluant is suitable for the elution system (“daily protocol begins with replacement of the saline supply”, “[o]nce the daily protocol has been completed successfully, patient elutions are enabled until the end of the day”, pg. 18); and if the components and eluant are determined to be suitable for the elution system, pumping the eluant through he strontium-rubidium radioisotope generator and thereby generating a radioactive eluate via elution with the eluant (“daily protocol begins with replacement 
However, White et al. teaches a method of using an infusion system (abstract), comprising: capturing encoded information (Figure 1, encoded information of bar code label, 66) associated with an infusion fluid (Figure 1, fluid in container, 12) for an infusion system (Figure 1, infusion pumping device, 10) using an encoded information reader (Figure 1, bar code scanner, 62) (col. 2, lines 27-31 and lines 44-64; col. 3, lines 16-21; col. 5, lines 47-52 and lines 60-63; col. 6, lines 11-12; col. 7, lines 33-39, lines 50-52; col. 8, lines 12-19); determining if the infusion fluid is suitable for the infusion system based on the encoded information, and if the infusion fluid is determined to be suitable for the infusion system, pumping the infusion fluid through the system to the patient (col. 8, lines 19-45; col. 8, line 64-col. 9, line 8). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Klein to include capturing encoded information associated with the eluant with an encoded information reader, determining if the eluant is suitable for the system based on the encoded information, and permitting further operation of the system if the encoded information indicates the eluant is suitable in light of the teaching of White et al., 
Regarding claim 15, Klein in view of White et al. teaches all the limitations of claim 14. The modified method of Klein and White et al. teaches issuing a notification if the eluant is determined not to be suitable for the elution system (see discussion for claim 1; White et al.: if barcode is not “readably scanned”, operator returned to prior decision point on input interface, col. 8, lines 19-24; if data encoded in barcode cannot be validated as accurate, operator returned to exit scan, col. 8, lines 38-42).
Regarding claim 16, Klein in view of White et al. teaches all the limitations of claim 14. The modified method of Klein and White et al. teaches not allowing elution if the eluant is determined not to be suitable for the elution system (Klein teaches daily protocol includes replacing the saline supply, and the daily protocol must be successfully completed to enable patient elutions for the day, pg. 18).
Regarding claim 17, Klein in view of White et al. teaches all the limitations of claim 14. The modified method of Klein and White et al. teaches the eluant is saline (Klein, Figure 2-2; see discussion for claim 14).
Regarding claim 18, Klein in view of White et al. teaches all the limitations of claim 14. The modified method of Klein and White et al. teaches the saline is in a bag, and the encoded information associated with the eluant is on the bag (see discussion Figure 2-2; White et al., bar code label 66 on fluid bag 12, Figure 1).
Regarding claims 19 and 20, Klein in view of White et al. teaches all the limitations of claim 14. Klein teaches the elution system comprises: a shielding compartment configured to receive the strontium-rubidium radioisotope generator (“generator placed in cart surrounded by lead rings”, pg. 23 and Figure 2-3);    Response to Office Action mailed June 23, 2021a first radioactivity detector configured to detect the radioactivity of the radioactive eluate flowing through a tubing line in fluidic connection with the strontium-rubidium radioisotope generator (activity counter, pg. 19 and Figures 2-2, 2-3, 2-4); a second shielding compartment configured to receive a waste container configured to receive a radioactive waste (shielded waste container, Figure 2-3); a third shielding compartment configured to receive a second radioactivity detector configured to detect a strontium breakthrough (dose calibrator, pg. 46-47 and Figure 3-7); and a touchscreen display (LCD touch screen Figure 2-3; pg. 30); wherein the shielding compartment is located at a lower elevation than the second shielding compartment and the third shielding compartment (Figure 2-3).
Regarding claim 21, Klein in view of White et al. teaches all the limitations of claim 14. The modified method of Klein and White et al. teaches the encoded information comprises a barcode (White et al., 66) and the encoded information reader is a barcode reader (White et al., 62) (see discussion for claim 14; White et al.: col. 5, lines 47-52 and lines 60-64).
Regarding claim 23, Klein in view of White et al. teaches all the limitations of claim 14. Klein teaches measuring a radioactivity of a test sample pumped into an Figures 2-1 and 2-2; “calibration” sample in vial in calibrator chamber for activity measurement and “breakthrough activity measurement”, pg. 45-47 and pg. 50-52 and Figures 3-6 and 3-7); determining a strontium breakthrough test result on the sample pumped into the eluate reservoir in the shielded well on-board the elution system while the eluate reservoir remains in the shielded well on-board the elution system (“calibration run” Sr breakthrough test, pg. 18, 29, and 43; “breakthrough activity measurement”, pg. 50-52; “[d]aily calibration samples are used to test for the breakthrough of Sr activity”, p.122; Figures 3-6 and 3-7); and not allowing a patient infusion if the strontium breakthrough test result is greater than or equal to an allowed limit (“[o]nly after a calibration run with low Sr breakthrough has been successfully completed can patient elutions be carried out…[o]nce the daily protocol has been completed successfully, patient elutions are enabled until the end of the day”, pg. 18; “[a] flush followed by a calibration run and successful breakthrough measurement must be completed in order to enable patient elutions for the remainder of the day”, pg. 29; “[t]he 82Rb infusion system software must ensure that the protocol is followed (i.e. that each run is enabled only after the prerequisites have been completed successfully”, pg. 44; “if significant Sr activity is detected, the generator cannot be used on humans”, pg. 122).
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein, “Precise 82Rb infusion system for cardiac perfusion measurement using 3D  as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2006/0243804 (Christofferson et al.).
Regarding claim 22, Klein in view of White et al. teaches all the limitations of claim 14. The modified method of Klein and White et al. teaches the encoded information comprises a barcode and the encoded information reader is a barcode reader (see discussion for claim 14; White et al.: col. 5, lines 47-52 and lines 60-64). Klein and White et al. do not teach the encoded information comprises a Q	R code and the encoded information reader is a QR code reader.
However, Christofferson et al. teaches a method of using an infusion system (abstract), comprising: capturing encoded information associated with an infusion fluid for an infusion system using an encoded information reader, wherein the encoded information includes either a QR code or a barcode, and the encoded information reader includes either a QR code reader or a barcode reader ([0005]; [0007]; [0011]; [0101]; [0134]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Klein and White et al. such that the encoded information is a QR code and the reader is a QR code reader as taught by Christofferson et al., because Christofferson et al. teaches a barcode and a QR code (with their corresponding readers) are substitutable alternative forms for encoding information as they both securely encode unique information ([0015]; [0018]).
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 23 September 2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 and the double patenting rejections of claim 1 have been fully considered and are persuasive in light of the amendments to the claims. Therefore, the rejections have been withdrawn.  However, upon further consideration and as necessitated by the amendments to the claims, a new ground of rejection is made in view of Klein and at least White et al. as these references in combination better teach and/or suggest applicant’s claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791